1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GARY W. VANDERBUSCH,                              Case No. 1:13-cv-01422-LJO-EPG (PC)
12                       Plaintiff,
                                                        ORDER APPOINTING LIMITED
13           v.                                         PURPOSE COUNSEL FOR
                                                        SETTLEMENT
14    JOHN CHOKATOS,
                                                        (ECF No. 97)
15                       Defendant.
16

17          Plaintiff, Gary W. Vanderbusch, is a state prisoner proceeding pro se and in forma

18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. On October 9, 2018,

19   plaintiff filed a motion for the appointment of counsel. (ECF No. 97.) The court finds that the

20   appointment of counsel for plaintiff is warranted for the limited purpose of assisting plaintiff

21   prepare for and participate in a settlement conference and will partially grant plaintiff’s motion.

22   M. Greg Mullanax has been selected from the Court’s Pro Bono Attorney Panel to represent

23   plaintiff for this limited purpose and has agreed to be appointed.

24          Accordingly, IT IS HEREBY ORDERED that:

25      1. Plaintiff’s motion for the appointment of counsel is GRANTED in part, and M. Greg

26          Mullanax is appointed as limited purpose counsel in the above entitled matter. This

27          appointment is for the limited purpose of assisting plaintiff with preparing for and

28          participating in a settlement conference.

                                                        1
1

2      2. M. Greg Mullanax’s appointment will terminate fifteen days after completion of the

3         settlement conference, or any continuation of the settlement conference. Prior to the

4         termination of the appointment, the court will accord counsel the option of proceeding as

5         plaintiff’s appointed counsel. If counsel does not wish to continue representation of

6         plaintiff after he has carried out his limited purpose, the court will consider appointing

7         new counsel for plaintiff, if deemed appropriate at that time.

8      3. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

9         spark@caed.uscourts.gov if he has any questions related to the appointment.

10     4. The Clerk of the Court is directed to serve a copy of this order upon M. Greg Mullanax,

11        Law Office of M. Greg Mullanax, 2140 N. Winery Ave., Suite 101, Fresno, CA 93703.

12
     IT IS SO ORDERED.
13

14     Dated:    October 24, 2018                            /s/
15                                                    UNITED STATES MAGISTRATE JUDGE

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                     2
